Citation Nr: 1646763	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-06 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served in the U.S. Army from September 1965 to June 1967.  He died on October [redacted], 2009.  The appellant is his surviving spouse.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida, certified this claim to the Board for appellate review.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates not only the physical claims file but also both electronic records.  

This claim is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran died due to respiratory insufficiency secondary to metastatic esophageal cancer.  The appellant claims that the Veteran developed cancer, first prostate and then esophageal, as a result of his in-service exposure to Agent Orange while serving in Korea near the demilitarization zone (DMZ) and in Vietnam.  

Service personnel records and information from the National Personnel Records Center establish that the Veteran served during the Vietnam era, but in Korea from March 1966 to June 1967, before herbicides were known to be applied there, not in Vietnam.  The appellant insists otherwise and has submitted a copy of the Veteran's headstone inscription, noting "SGT", "U.S. Army" and "Vietnam", to substantiate her claim that the Veteran served in Vietnam.  She argues that, because a VA National Cemetery authorized this headstone, presumably based on its database of veterans, a copy thereof is sufficient evidence to establish the Veteran's past presence in Vietnam.  She has also submitted a document from Nationwide Gravesite Locator found on VA's website, which notes the same information found on the headstone.  

Accordingly, this claim is REMANDED for the following action:

1.  Contact the VA National Cemetery to determine whether the "Vietnam" on the Veteran's headstone refers to the military era in which the Veteran served, or the location where he served.  If the latter, inquire as to the information on which it relied in determining that the Veteran served there. 

2.  Exhaust all avenues of development in an effort to obtain documentation of the whereabouts of the Veteran's unit from March 1966 to June 1967, when he served in Korea (57th Sig Co (Spt), 304th Sig Bn(A)).    

3.  Once all documentation is associated with the claims file, determine whether, when he was in Korea, his unit traveled to Vietnam or near the DMZ.  

4.  Readjudicate.

The appellant has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




